Affirmed and Opinion filed October 29, 2020




                                         In The

                        Fourteenth Court of Appeals

                                NO. 14-20-00317-CR

                      EX PARTE AUSTIN LOUIS ROBLES

                     On Appeal from the 458th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 20-DCR-090679

                                   OPINION
      Appellant Austin Louis Robles applied for a writ of habeas corpus asking the
court to lower his bail from $75,000 to $10,000. During the bail habeas hearing, the
State orally requested the trial court to raise bail to $1,000,000. The trial court denied
the habeas application by written order and orally raised bail to $100,000. On appeal,
appellant contends the trial court abused its discretion by not lowering bail to
$10,000 and by raising bail to $100,000. We affirm the denial of appellant’s
application, but the oral increase of bail is of no effect because it was not made by
written order. Therefore, bail remains set at the original amount of $75,000.
                                       BACKGROUND

       Appellant is charged with aggravated assault with a deadly weapon. He is
alleged to have shot the complainant, M.Z., on February 11, 2020—a date on which
appellant was out on bond and awaiting trial for another felony (hindering
apprehension). M.Z. was a minor when he was shot. The magistrate set bail at
$75,000 on February 15, 2020.

       On April 6, 2020, appellant applied for a writ of habeas corpus seeking a bail
reduction on the basis of changed circumstances—namely, the COVID-19
pandemic, which began in Texas about a month after the magistrate set bail.
Appellant contended his status as a diabetic made him particularly vulnerable to
COVID-19, and the county jail could not adequately protect his health. He attached
affidavits from his parents, Elizabeth and John Robles, to his habeas application.
The affidavits, individually or in combination, assert appellant is prescribed
metformin for diabetes; 21-year-old appellant is unemployed and has no money or
assets; neither appellant nor his family can afford the bond for $75,000 bail; and
appellant will live with John in Fort Bend County if released from jail. (Elizabeth
lives in Ohio.) The State did not file a written response to the habeas application.
Instead, it filed a motion for bail to be denied.1

       John testified at the bail hearing that appellant was “trying to seek help for his
diabetes in the jail,” but he offered no information regarding appellant’s needs,
appellant’s requests, or the jail’s response. He also reasserted the substance of his
affidavit. He testified appellant, who has lived with him since he was 15, gets along
with all the family members who live in John’s house. John committed to ensuring

1
  Attached to the State’s motion were certified copies of pleadings charging appellant with three
other offenses: (1) hindering apprehension committed in September 2019, the felony charge
mentioned above for which appellant was out on bond; (2) misdemeanor theft committed in
January 2020; and (3) aggravated robbery with a deadly weapon committed on February 3, 2020.
                                               2
appellant appears for court and complies with all conditions of bail.

      Detective Jeff Branson investigated the shooting of M.Z. His investigation led
him to obtain a search warrant for appellant’s home. While the warrant was being
executed, appellant reportedly told Branson he went to meet M.Z. at the park to
smoke marijuana, but he “made a mistake and . . . shot the kid in the face.” Branson
testified he believed the meeting in the park was a set-up to rob M.Z. He
acknowledged allegations that M.Z. sells marijuana.

      Detective Rick Waits testified about the armed robbery of a 16-year-old boy
that occurred two days before M.Z. was shot. The boy had met a woman on Snapchat
and made plans to hang out with her. The woman and a man picked the boy up, and
the man pulled a gun once the boy was in the vehicle. The man demanded the boy
give him his cell phone and his money. Then, the pair drove the boy to his home and
said he could have the phone back if he went inside his home and brought out an
Xbox or $200 in cash to give them. Waits’ investigation led him to believe appellant
committed that robbery, and the boy identified appellant as the man who robbed him.

      William Pales is an administrative sergeant for the detention division of the
Fort Bend County Sherriff’s Office. He testified about how COVID-19 has affected
the jail in which appellant is detained and the actions being taken in response to the
pandemic. As of April 15, the day of the bail hearing, no person who had been tested
had tested positive for the virus. It is not clear how many people had been tested.
The preventative measures in place at the jail included:

   • isolation periods for new inmates;

   • testing for anyone exhibiting symptoms of COVID-19;

   • minimization of movement of inmates;

   • inmates were asked to wear masks, and staff members were wearing masks;

                                          3
     • handwashing; and

     • cleaning the jail and other sanitation measures.
The number of medical staff at the jail had not increased. Pales testified every inmate
has access to whatever medical care he or she requires.

        During closing argument, after acknowledging its motion for denial of bail
might be untimely, the State asked the trial court instead to increase bail to
$1,000,000. The trial court orally increased bail to $100,000. The court later signed
a written order denying appellant’s habeas application, but the court has not signed
an order raising bail.2

                                            ANALYSIS
I.      The trial court did not abuse its discretion by denying appellant’s habeas
        application to reduce bail.
        The right to be free from excessive bail is protected by the United States and
Texas Constitutions. See U.S. Const. amend. VIII; Tex. Const. art. I, § 11. We review
a challenge to the excessiveness of bail for an abuse of discretion. See Ex parte
Rubac, 611 S.W.2d 848, 850 (Tex. Crim. App. [Panel Op.] 1981). Under this
standard, we may not disturb the trial court’s decision if it falls within the zone of
reasonable disagreement. See Ex parte Dupuy, 498 S.W.3d 220, 230 (Tex. App.—



2
  Initially, the trial court did not sign an order denying appellant’s habeas application. The court’s
ruling was reflected on a docket entry and in the reporter’s record, but they are not sufficient to
confer appellate jurisdiction. Ex parte Fry, No. 07-12-00156-CR, 2012 WL 1694362, at *1-2 (Tex.
App.—Amarillo May 15, 2012, no pet.) (mem op.) (per curiam) (not designated for publication);
Broussard v. State, No. 01-10-00458-CR, 2010 WL 4056861, at *1-2 (Tex. App.—Houston [1st
Dist.] Oct. 14, 2010, no pet.) (mem. op.) (per curiam) (not designated for publication); Wallace v.
State, Nos. 12-01-00353-CR, 12-01-00354-CR, 2001 WL 657396, at *1 (Tex. App.—Tyler Apr.
12, 2002, no pet.) (per curiam) (not designated for publication). We notified the parties we would
dismiss the appeal for lack of jurisdiction unless any party established our jurisdiction. Soon
thereafter, a signed order denying appellant’s habeas application was filed in a supplemental
clerk’s record. We have not received a signed order increasing bail.
                                                  4
Houston [14th Dist.] 2016, no pet.).

      The amount of bail required in any case is within the discretion of the trial
court subject to the following rules:

   1. The bail shall be sufficiently high to give reasonable assurance of
      compliance with the undertaking.
   2. The power to require bail is not to be so used as an instrument of
      oppression.
   3. The nature of the offense and the circumstances under which it was
      committed are to be considered.

   4. The ability to make bail is to be regarded, and proof may be taken upon
      this point.
   5. The future safety of a victim of the alleged offense and the community
      shall be considered.
Tex. Code Crim. Proc. art. 17.15.

      In addition to these rules, case law provides that courts may consider the
following set of factors: (1) the defendant’s work record; (2) the defendant’s family
and community ties; (3) the defendant’s length of residency; (4) the defendant’s
prior criminal record; (5) the defendant’s conformity with previous bond conditions;
(6) the existence of other outstanding bonds, if any; and (7) the aggravating
circumstances alleged to have been involved in the charged offense. Rubac, 611
S.W.2d at 849–50. The trial court may also consider whether the defendant is a
citizen of the United States. See Ex parte Rodriguez, 595 S.W.2d 549, 550 n.2 (Tex.
Crim. App. [Panel Op.] 1980); Dupuy, 498 S.W.3d at 230.

      A.     Sufficiently high to assure appearance but not oppress

      Bail needs to be sufficiently high to give reasonable assurance that the
defendant will appear. When bail is set so high that a person cannot realistically pay


                                          5
it, however, the trial court essentially “displaces the presumption of innocence and
replaces it with a guaranteed trial appearance.” Dupuy, 498 S.W.3d at 233 (quoting
Ex parte Bogia, 56 S.W.3d 835, 840 (Tex. App.—Houston [1st Dist.] 2001, no pet.)).

      John’s residence in Fort Bend County is relevant to the analysis in several
ways. First, he testified appellant will live with him if released on bail. That means
appellant would have a ready-made home; he would not have to find a place to live
or raise funds to pay rent. Second, members of appellant’s family also live in the
house. His good relationships with them are ties to the community. Finally, John
testified he will make sure appellant attends all court proceedings.

      On the other hand, appellant’s mother lives in Ohio, and it appears he lived
with her for most of his life. She is involved in his life enough to write an affidavit
on his behalf in this case. The trial court could reasonably consider the availability
of an out-of-state safe harbor as it considered whether to decrease bail.

      B.     Nature and circumstances of offense
      The primary factors to be considered in assessing the reasonableness of bail
are the nature of the offense and the punishment that may be imposed. Rubac, 611
S.W.2d at 849. When the offense is serious and involves aggravating factors that
may result in a lengthy prison sentence, bail must be sufficiently high to secure the
defendant’s presence at trial. Ex parte Castillo-Lorente, 420 S.W.3d 884, 888 (Tex.
App.—Houston [14th Dist.] 2014, no pet.). But, a defendant is entitled to a
presumption of innocence on all charges. Ex parte Melartin, 464 S.W.3d 789, 793
(Tex. App.—Houston [14th Dist.] 2015, no pet.). A trial court must balance that
presumption with the State’s interest in assuring the defendant’s appearance for trial.

      Appellant is charged with a violent crime: shooting M.Z. in the face. The
offense as charged—aggravated assault in which he used or exhibited a deadly
weapon, namely, a firearm—is a second-degree felony. Tex. Penal Code
                                           6
§ 22.02(a)(2), (b). The punishment range is two to 20 years’ imprisonment and up
to a $10,000 fine. Tex. Penal Code § 12.33. If an affirmative finding is made that
appellant used or exhibited a firearm, he will have to serve more of his sentence
before he is eligible for parole than he would without such a finding. See Tex. Gov’t
Code § 508.145(d)(2). Recent opinions from our sister courts support a finding that
$75,000 is reasonable—indeed, low—for aggravated assault.3

       C.      Ability to make bail

       To demonstrate inability to make bail, a defendant generally must establish
his and his family’s funds have been exhausted. Dupuy, 498 S.W.3d at 234. If he
does not make that showing, a defendant must usually show he made an unsuccessful
effort to furnish bail before bail can be determined to be excessive. Milner v. State,
263 S.W.3d 146, 149 (Tex. App.—Houston [1st Dist.] 2006, no pet.). The accused’s
ability to make bail is only one factor to be considered in determining the appropriate
amount of bail. Dupuy, 498 S.W.3d at 234. “If the ability to make bond in a specified
amount controlled, then the role of the trial court in setting bond would be
completely eliminated, and the accused would be in the unique posture of
determining what his bound should be.” Id. (quoting Ex parte Miller, 631 S.W.2d
825, 827 (Tex. App.—Fort Worth 1982, pet. ref’d)).

       John and Elizabeth both asserted in their affidavits that they cannot afford the
bond for $75,000 bail. Elizabeth further stated appellant has no money or bank
accounts, has not been able to work since he was incarcerated, and cannot afford any

3
 E.g., Ex parte Jackson, No. 03-18-00494-CR, 2019 WL 1782037 (Tex. App.—Austin Apr. 24,
2019, no pet.) (mem. op.) (not designated for publication) (upholding $100,000 bail for aggravated
assault of a public servant); Ex parte Jones, Nos. 10-18-00387-CR, 10-18-00388-CR, 10-18-
00389-CR, 2019 WL 1388746 (Tex. App.—Waco Mar. 27, 2019, no pet.) (mem. op.) (not
designated for publication) (upholding $250,000 bail for aggravated assault of a public servant);
Ex parte Hanson, No. 03-18-00795-CR, 2019 WL 1065897 (Tex. App.—Austin Mar. 7, 2019, no
pet.) (mem. op.) (not designated for publication) (upholding $200,000 bail for aggravated assault
with a deadly weapon).
                                                7
bond. John’s testimony echoed Elizabeth’s assertions regarding appellant’s financial
resources. John stated in his affidavit that he had been laid off due to the COVID-19
pandemic, but he testified at the bail hearing that he is a “QC auditor for Dycon
Goodlance” and owns a small pressure-washing business. The State did not cross-
examine John about his testimony regarding his and appellant’s financial conditions.

      On appeal, the State contends appellant failed to meet his burden of proof
regarding inability to make bail because he did not establish that his family’s
financial resources had been exhausted. We agree, and we also note appellant offered
no evidence of an unsuccessful effort to furnish bail.

      D.     Future safety of victims and community

      Appellant is suspected of committing two violent crimes in the days preceding
the shooting of M.Z.: (1) aggravated robbery with a deadly weapon on February 3
(“the Airpods Robbery”), and (2) the aggravated robbery with a deadly weapon of a
16-year-old boy on February 11 discussed above (“the Xbox Robbery”). In each
crime, appellant and/or an accomplice allegedly lured the complainant to a meeting,
robbed that person at gunpoint, and forced the person to travel to another location to
give appellant money or other property.

      In the Airpods Robbery, the complainant, Sam, placed a pair of Apple Airpods
for sale through Snapchat. Appellant allegedly expressed interest in buying the
Airpods and made arrangements to meet Sam. When Sam and a friend arrived at the
agreed location, appellant allegedly pulled a gun and demanded Sam give him his
property and car keys. Sam begged appellant not to take his car, so appellant forced
Sam to drive to an ATM so he could withdraw cash to give to appellant for the
privilege of keeping his car. Before appellant and Sam left to go to the ATM,
appellant arranged for an accomplice to guard Sam’s friend at gunpoint. The Xbox
Robbery, described above, involved a similar modus operandi: a pretext for the

                                          8
complainant to meet appellant, robbery at gunpoint, and transportation at gunpoint
to another location to obtain more property or money. Further, Detective Branson,
who investigated the crime underlying this case, testified he believed the meeting in
the park was a set-up for appellant to rob M.Z.

      Appellant is entitled to the presumption of innocence in all three cases. Even
affording appellant that presumption, the trial court could reasonably decide the
allegations regarding his acts in the Airpods Robbery and the Snapchat Robbery
evinced sufficient danger to the community to deny appellant’s request to lower bail.

      E.     Rubac factors

      Appellant’s work record. Apart from occasional part-time work, appellant is
unemployed. There is no suggestion he attends school or has a physical condition
that prevents him from working full-time.

      Appellant’s family and community ties. As discussed above, appellant has
family ties to the Harris County and Fort Bend County areas, as well as to Ohio.

      Length of appellant’s residency. Appellant has lived in this area for six years,
since he was 15 years old.

      Appellant’s prior criminal record. In addition to being suspected of
committing the Airpods Robbery and the Xbox Robbery, appellant has been charged
with two crimes in Harris County: hindering apprehension, a third-degree felony;
and misdemeanor theft.

      Other bonds. Appellant was out on bond for the hindering-apprehension
charge at the time he allegedly committed the theft, Airpods Robbery, Xbox
Robbery, and the aggravated assault in this case.

      Aggravating circumstances in the charged offense. Appellant is accused of
shooting a minor. One detective believed appellant lured M.Z. to the park to rob him.

                                          9
      F.     A new Rubac factor?

      Appellant urges us to add a factor to the Rubac analysis: Does the defendant’s
presence in jail pose a health and safety risk to himself and the community?

      As an intermediate court of appeals, we are bound to follow the decisions of
the Texas Court of Criminal Appeals. When, as here, that court has deliberately and
unequivocally interpreted the law in a criminal matter, we must adhere to its
interpretation. Cervantes-Guerra v. State, 532 S.W.3d 827, 832 (Tex. App.—
Houston [14th Dist.] 2017, no pet.); Mayer v. State, 494 S.W.3d 844, 848 (Tex.
App.—Houston [14th Dist.] 2016, pet. ref’d). The Court of Criminal Appeals
decided Ex parte Rubac in 1981, nearly 40 years ago. Its factorial test has been
applied in over 300 intermediate court opinions and countless bail decisions by trial
courts. We are not permitted to disturb the high court’s deliberate and unequivocal
interpretation of the law. The Beaumont Court of Appeals considered and rejected a
claim that bail should be reduced due to the defendant’s health condition:

      With respect to Appellant’s argument that his “condition is making it
      impractical to maintain his health while incarcerated[,]” Appellant fails
      to cite to any legal authority indicating that his health treatment justifies
      a reduction in his bail. . . . [A]ccording to the record before us, a health
      services administrator testified at the hearing that persons in custody at
      the jail are able to receive medical care, including dialysis. We cannot
      say that the trial court abused its discretion or that any health concern
      of Corona’s outweighs the article 17.15 and Rubac factors.

Ex parte Corona, Nos. 09-18-00166-CR through 09-18-00172-CR, 2018 WL
4609037, at *4 (Tex. App.—Beaumont Sept. 26, 2018, no pet.) (mem. op.) (not
designated for publication).

      We need not create a new factor, as the trial court allowed evidence about the
appellant’s health and about the conditions in the jail. He could have considered this
evidence under other factors. As in Ex parte Corona, appellant presented virtually

                                           10
no evidence regarding the risk to his health and safety he faces by remaining in jail.
He demonstrated he has Type 2 diabetes, and he alluded to reports in the media that
people with underlying health conditions, including diabetes, may be more
vulnerable to contracting COVID-19 or may experience more negative outcomes if
they contract COVID-19. He did not present expert testimony, nor did he
demonstrate whether or how the jail’s COVID-19 procedures are insufficient to
protect him. On the other hand, Pales testified that every inmate has access to
medical care. The trial court could have reasonably decided the scant evidence
regarding the actual risk to appellant did not compel a reduction in bail.

      We conclude appellant has not shown the trial court abused its discretion in
denying his habeas application to reduce bail.

II.   The oral ruling increasing bail is of no effect.

      Both parties argue about the merits of the increase of bail to $100,000, but
neither party addresses whether an oral order increasing bail is valid. A court of
appeals must review its jurisdiction regardless of whether it is raised by the parties.
See Bell v. State, 515 S.W.3d 900, 901 (Tex. Crim. App. 2017) (per curiam). We
have not located a case like this one, where a bail reduction was denied by written
order but a bail increase was granted by oral ruling.

      A pretrial bail increase makes it harder for a defendant to get out of jail. It
amounts to a continued deprivation of the defendant’s liberty before a finding of
guilt. Texas law requires a written order in other situations in which a person is
deprived of his liberty before a finding of guilt. For example, an order denying bail
must be in writing; an oral denial of bail does not suffice. Westbrook v. State, 753
S.W.2d 158 (Tex. Crim. App. 1988). If a judge (of the trial court, court of appeals,
or Court of Criminal Appeals) decides that bail taken in a case is insufficient in
amount, or if the sureties are not good for the amount, or that the bond is for any

                                          11
reason defective or insufficient, the judge shall issue a warrant of arrest and require
sufficient bond and security from the defendant. See Tex. Code Crim. Proc.
art. 16.16. A warrant of arrest must be in writing. Id. art. 15.01. See also id. art. 17.09
(authorizing judge or magistrate to order re-arrest if bond, not bail, suffers certain
defects). Before a person may be jailed for civil or criminal contempt, due process
requires the court to sign a written judgment or order of contempt and a written
commitment order. See Ex parte Barnett, 600 S.W.2d 252, 256 (Tex. 1980); Ex parte
Supercinski, 561 S.W.2d 482, 483 (Tex. Crim. App. 1977).

      When a defendant has already taken bail, the Code of Criminal Procedure
requires a written order rearresting him and setting a new bail amount to increase
bail. Tex. Code Crim. Proc. art. 16.16. We see no reason the same protection should
not be afforded to a defendant for whom bail has been set but not taken when the
court decides to increase bail. Appellant is such a defendant. The trial court’s oral
increase of bail is invalid.

                                      CONCLUSION

      We affirm the trial court’s order denying appellant’s habeas application to
decrease bail. The trial court’s oral increase of bail is of no effect. Bail remains set
at $75,000.




                                         /s/     Tracy Christopher
                                                 Justice

Panel consists of Justices Christopher, Jewell, and Zimmerer.
Publish – Tex. R. App. P. 47.2(b).




                                            12